

Exhibit 10.2
DOMINION RESOURCES, INC.
RESTRICTED STOCK AWARD AGREEMENT





 
PARTICIPANT
 
«First_Name» «Last_Name»
 
 
      DATE OF GRANT
 
      February 1, 2010
 
NUMBER OF RESTRICTED SHARES GRANTED
 
«Restricted_Stock_Award_Granted»
 
PERSONNEL NUMBER
 
«Personnel_»
 
 
VESTING DATE
 
February 1, 2013
      
       VESTING SCHEDULE
          Vesting Date             Percentage
        February 1, 2013                          100%


THIS AGREEMENT, effective as of the Date of Grant shown above, between Dominion
Resources, Inc., a Virginia Corporation (the "Company") and the Participant
named above is made pursuant and subject to the provisions of the Dominion
Resources, Inc. 2005 Incentive Compensation Plan and any amendments thereto (the
"Plan").  All terms used in this Agreement that are defined in the Plan have the
same meaning given to such terms in the Plan.


 
1.
Award of Stock.  Pursuant to the Plan, the Number of Restricted Shares
Granted   of Company Stock shown above (the “Restricted Stock”) were awarded to
the Participant on the Date of Grant shown above, subject to the terms and
conditions of the Plan, and subject further to the terms and conditions set
forth in this Agreement.



 
2.
Vesting.  Except as provided in Paragraphs 3, 4, 5 or 6, one hundred percent
(100%) of the shares of Restricted Stock awarded under this Agreement will vest
on the Vesting Date shown above.



 
3.
Forfeiture.  Except as provided in Paragraphs 4 or 5, the Participant will
forfeit any and all rights in the Restricted Stock if the Participant’s
employment with the Company or a Dominion Company terminates for any reason
prior to the Vesting Date.



 
4.
Death, Disability, Retirement or Involuntary Termination without Cause.  If the
Participant dies, becomes Disabled, or Retires (as such term is defined in
Paragraph 7(e)) before the Vesting Date or if the Participant’s employment is
involuntarily terminated by the Company or a Dominion Company without Cause (as
defined in the Employment Continuity Agreement between the Participant and the
Company) before the Vesting Date, the Participant will become vested in the
number of shares of Restricted Stock awarded under this Agreement multiplied by
a fraction, the numerator of which is the number of months from the Date of
Grant to the first day of the month coinciding with or immediately following the
date of the Participant’s termination of employment, and the denominator of
which is the number of months from the Date of Grant to the Vesting Date.  If
the Participant Retires, however, the Participant’s Restricted Stock will not
vest if the Company’s Chief Executive Officer determines, in his sole
discretion, that the Participant’s Retirement is detrimental to the
Company.  The vesting will occur on the first day of the calendar month
coinciding with or immediately following the date of the Participant’s
termination of employment due to death, Disability, Retirement, or termination
by the Company without Cause.  Any shares of Restricted Stock that do not vest
in accordance with this Paragraph 4 will be forfeited.



 
5.
Change of Control.  Upon a Change of Control prior to the Vesting Date, the
Participant’s rights in the Restricted Stock will become vested as follows:



 
a.
A portion of the Restricted Stock will be immediately vested equal to the number
of shares of Restricted Stock awarded under this Agreement multiplied by a
fraction, the numerator of which is the number of months from the Date of Grant
to the Change of Control date, and the denominator of which is the number of
months from the Date of Grant to the Vesting Date.



 
b.
Unless previously forfeited, the remaining shares of Restricted Stock will
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in subparagraphs (i) through (iii)
below:



 
(i)
Vesting Date.  All remaining shares of Restricted Stock will become vested on
the Vesting Date.



 
(ii)
Death, Disability or Retirement.  If the Participant dies, becomes Disabled or
Retires (as defined in Paragraph 7(e)), the Participant will become vested in
the remaining shares of Restricted Stock multiplied by a fraction, the numerator
of which is the number of  months from the Change of Control date to the first
day of the calendar month coinciding with or immediately following the
Participant’s termination of employment, and the denominator of which is the
number of months from the Change of Control date to the Vesting Date. If the
Participant Retires, however, the Participant’s Restricted Stock will not vest
if the Company’s Chief Executive Officer, in his sole discretion, determines
that the Participant’s Retirement is detrimental to the Company.  The vesting
will occur on the first day of the calendar month coinciding with or immediately
following the Participant’s termination of employment due to death, Disability,
or Retirement. Any shares of the Restricted Stock that do not vest in accordance
with the terms of this subparagraph (ii) will be forfeited.



 
(iii)
Involuntary Termination without Cause.  All remaining shares of Restricted Stock
will become vested upon the Participant’s involuntary termination by the Company
without Cause, including Constructive Termination, as such terms are defined by
the Employment Continuity Agreement between the Participant and the Company.



 
6.
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, if the Participant’s employment with the Company is terminated for
Cause (as defined by the Employment Continuity Agreement between the Participant
and the Company), the Participant will forfeit all Restricted Stock shares
awarded pursuant to this Agreement.



 
7.
Terms and Conditions.



 
a.
Nontransferability.  Except as provided in Paragraphs 4 and 5, the Restricted
Stock shares are not transferable and are subject to a substantial risk of
forfeiture until the Vesting Date.



 
b.
Stock Power.  As a condition of accepting this award, the Participant hereby
assigns and transfers the shares of Restricted Stock granted pursuant to this
Agreement to Dominion Resources, Inc., and hereby appoints Dominion Resources
Services, Inc. as attorney to transfer such shares on its books.



 
c.
Custody of Shares.  The Company will retain custody of the shares of Restricted
Stock.



 
d.
Shareholder Rights.  The Participant will have the right to receive dividends
and will have the right to vote the shares of Restricted Stock awarded under
Paragraph 1, both vested and unvested.



 
e.
Retirement.  For purposes of this Agreement, the term Retire or Retirement means
a voluntary termination when the Participant is eligible for early or normal
retirement benefits under the terms of the Dominion Pension Plan, or would be
eligible if any crediting of deemed additional years of age or service
applicable to the Participant under the Company’s Benefit Restoration Plan or
New Benefit Restoration Plan was applied under the Pension Plan, as in effect at
the time of the determination, unless the Company’s Chief Executive Officer
determines, in his sole discretion, that the Participant’s retirement is
detrimental to the Company.



 
f.
Delivery of Shares.



 
(i)
Share Delivery.  As soon as administratively feasible after the Vesting Date or
after Restricted Shares have become vested due to the occurrence of an event
described in Paragraph 4 or 5, the Company will deliver to the Participant (or
in the event of the Participant’s death, the Participant’s Beneficiary) the
appropriate number of shares of Company Stock.  The Company will also cancel the
stock power covering such shares.  If the Participant has not designated a
Beneficiary, the Participant’s spouse, if any, and if none the Participant’s
estate shall be the Beneficiary.



 
(ii)
Withholding of Taxes.  No Company Stock will be delivered until the Participant
(or the Participant’s Beneficiary) has paid to the Company the amount that must
be withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory arrangements for the payment of such taxes.  Unless the Participant
makes an alternative election, the Company will retain the number of shares of
Restricted Stock (valued at their Fair Market Value) required to satisfy the
Applicable Withholding Taxes.  As an alternative to the Company retaining
shares, the Participant or the Participant’s Beneficiary may elect to (i)
deliver Mature Shares (valued at their Fair Market Value) or (ii) make a cash
payment to satisfy Applicable Withholding Taxes.  Fair Market Value will be
determined based on the closing price of Company Stock on the business day
immediately preceding the date the Restricted Stock shares become vested.



 
g.
Fractional Shares.  Fractional shares of Company Stock will not be issued.



 
h.
No Right to Continued Employment.  This Restricted Stock Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time.



 
i.
Change in Capital Structure.  The number and fair market value of shares of
Restricted Stock awarded by this Agreement shall be automatically adjusted as
provided in Section 15 of the Plan if the Company has a change in capital
structure.



 
j.
Governing Law.  This Agreement shall be governed by the laws of the Commonwealth
of Virginia, other than its choice of law provisions.



 
k.
Conflicts.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.  All
references in this Agreement to the Plan shall mean the plan as in effect on the
Date of Grant.



 
l.
Participant Bound by Plan.  By accepting this Agreement, Participant hereby
acknowledges receipt of a copy of the Prospectus and Plan document accessible on
the Company Intranet and agrees to be bound by all the terms and provisions
thereof.



 
m.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the legatees, distributees, and personal representatives of the Participant
and any successors of the Company.



 